Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
 
Response to Amendment
This office action is in response to Applicant’s request for continued examination filed 3 November 2021. Claims 1-8, 10-16 were previously pending. Claims 1 and 10 have been amended according to Applicant’s amendments. No new claims have been added or cancelled. Accordingly, claims 1-8 and 10-16 remain pending and are presently under consideration.

Response to Arguments
Applicant's arguments, see remarks page 10-11, filed 3 November 2021, with respect to the rejections of claims 1-4, 7, 10-13, and 16 under 35 USC 102 and claims 5, 6, 14, and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Roberts and Oracle RAID 1, (Oracle Documentation Solaris Volume Manager Administration Guide, Chapter 9 RAID 1, 2010, hereinafter Oracle RAID1) as shown in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10-13, and 16 are rejected under 35 USC 103 as being unpatentable over Roberts (US 20180081563 A1, hereinafter Roberts) in view of Oracle RAID 1, (Oracle Documentation Solaris Volume Manager Administration Guide, Chapter 9 RAID 1, 2010, hereinafter Oracle RAID1) Roberts).
Regarding claims 1 and 10, taking claim 1 as exemplary, Roberts discloses a device for controlling data-reading and -writing, comprising: a memory controller, configured to control reading and writing of a memory (See Roberts, Fig. 2, disclosing memory controller 102 with read/write logic 213),
wherein the memory includes at least a first physical block and a second physical block (See Roberts, Fig. 2, memory 104 having primary write memory bank0 218 and corresponding replicated write memory bank0 222);
the memory controller, upon receives a write request for a data block, duplicately writes mapped data corresponding to data of the data block into a mapped position corresponding to the first physical block and the second physical block according to the write request (See Roberts [0027]); and
the memory controller, upon receives a read request for the data block, selects to read the mapped data corresponding to the data of the data block from the first physical block or the second physical block corresponding to the mapped position according to the read request and a reading condition (See Roberts, [0028], disclosing a read contention occurring with a bank that is performing a high latency write to continuously output the data of the data block stored in the memory (See Roberts, [0028], disclosing reading from a replicated bank in order to continuously provide data that otherwise would be delayed due to the primary bank servicing a high latency write);
wherein the reading condition comprises alternately reading the first physical block and the second physical block, or respective states of the first physical block and the second physical block (See Roberts, [0028], disclosing a normal read would have occurred from a primary block but for the contention occurring due to a high latency write and therefore alternating to the replicated block, or in other words, where a previous read occurred on a first block and is now undergoing a write request resulting in a high latency state, the current read will alternate to a bank having a replicated block for the second read as the replicated block will provide a low latency read state as compared to attempting to read from the first block).
Roberts does not disclose upon receiving every write request for a data block, directly duplicately writes mapped data to a first and second physical block and upon receiving every read request for the data block, directly selects to read the mapped data corresponding to the data of the data block from the first physical block or the second physical block.
However, Oracle RAID1 discloses upon receiving every write request for a data block, directly duplicately writes mapped data to a first and second physical block and upon receiving every read request for the data block, directly selects to read the mapped data corresponding to the data of the data block from the first physical block or the second physical block (See Oracle RAID1, page 2, disclosing RAID 1 write policy mirrors and replicates write requests to all submirrors simultaneously, or in other words, every write request results in at least two writes that mirror the data, and RAID 1 read policy is default a round robin policy which read requests are made one after another in a round robin fashion from all submirrors, or in other words, in the case of just a first and second block mirror, every read is directly from a stored mirrored block and alternates between from at least a first and second mirror block).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the replicated data storage system of Roberts with the read and write policies of Oracle RAID1 as write data reliability is improved as the data is replicated and dispatched simultaneously to all submirrors and read performance is improved as the load is balanced across the submirrors (See Oracle RAID1, page 2). 

Regarding claims 2 and 11, taking claim 2 as exemplary, Roberts in view of Oracle RAID1 disclosed the device for controlling data-reading and -writing as claimed in claim 1 as described hereinabove. Roberts further discloses wherein the first physical block and the second physical block are a memory rank, a chip, a memory module, a bank group, or a bank (See Roberts Fig 2 disclosing primary bank0 218 and replicated bank0 222 and 226).

Regarding claims 3 and 12, taking claim 3 as exemplary, Roberts in view of Oracle RAID1 disclosed the device for controlling data-reading and -writing as claimed in claim 1 as described hereinabove. Roberts further discloses wherein the memory controller further comprises: a physical-block mapping module, comprising a physical-block mapping duplicator, wherein the physical-block mapping duplicator maps a logical address of the data block into a first physical address and a second physical address according to a control signal (See Roberts, [0032] and [0034], disclosing the memory controller tracks which memory banks are available and writing replicated data to the available bank and using a memory mapping table that designates the addresses of memory banks that store the data), the first physical address is the mapped position of the first physical block, and the second physical address is the mapped position of the second physical block (See Roberts, [0034] disclosing memory mapping table designating a pair of memory banks with corresponding addresses); and
an access control module, comprising an access command generator, wherein the access command generator duplicately writes the mapped data corresponding to the data of the data block into the mapped position corresponding to the first physical block and the second physical block according to the control signal, the first physical address and the second physical address (See Roberts, [0031] and [0034], disclosing the memory controller duplicately writing data to memory, by first issuing the original write command then issuing one or more additional write requests to duplicate the incoming write request data to another bank and a memory mapping table designating a pair of memory banks with corresponding addresses), and the access control module selects to read the mapped data corresponding to the data of the data block from the first physical block or the second physical block corresponding to the mapped position according to the control signal, the reading condition, the first physical address and the second physical address (See Roberts, [0028] and [0034] disclosing read/write contention determination logic issues read commands for based on the determination one of the banks is servicing a high latency write request and the use of a memory mapping table that indicates the addresses of mapped memory banks containing the primary and replicated primary data for retrieval).

Regarding claims 4 and 13, taking claim 4 as exemplary, Roberts in view of Oracle RAID1 disclosed the device for controlling data-reading and -writing as claimed in claim 3 as described hereinabove. Roberts further discloses wherein when the mapped data corresponding to the data of the data block is written and the mapped data corresponding to the data of the data block is read, the first physical address and/or the second physical address are a mapping address mapped by an address mapping module (See Roberts, [0034], disclosing the use of a memory mapping table that designates a pair of memory banks for storing primary data and corresponding replicated data, the addresses of the banks generated by the memory controller).

Regarding claims 7 and 16, taking claim 7 as exemplary, Roberts in view of Oracle RAID1 disclosed the device for controlling data-reading and -writing as claimed in claim 3 as described hereinabove. Roberts further discloses wherein the reading condition comprises respective states of the first physical block and the second physical block (See Roberts, [0028], disclosing the reading condition of the first and second block are ), and the access command generator further comprises an arbiter, and the arbiter selects to read the mapped data corresponding to the data of the data block from the first physical block or the second physical block that has a lower calculated read latency.
Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Oracle RAID1, further in view of Best (US 2016/0147481 A1, hereinafter Best).
Regarding claims 5 and 14, taking claim 5 as exemplary, Roberts in view of Oracle RAID1 disclosed the device for controlling data-reading and -writing as claimed in claim 3 as described hereinabove. Neither Roberts nor Oracle RAID1 discloses wherein the mapped data corresponding to the data of the data block written into the first physical address and/or the second physical address are transformed data transformed by a data transforming module, and the mapped data corresponding to the data of the data block read from the first physical address and/or the second physical address are original data transformed by a data inverse transforming module. 
However, Best discloses wherein the mapped data corresponding to the data of the data block written into the first physical address and/or the second physical address are transformed data transformed by a data transforming module, and the mapped data corresponding to the data of the data block read from the first physical address and/or the second physical address are original data transformed by a data inverse transforming module (See Best, [0019] disclosing a primary command address bus in conjunction with Fig. 4, disclosing inversion encoder and decoder 407A and 407B, primary bus 414 and [0026], disclosing the buffer circuit including an inversion bit indicating whether data transferred on the bus for physical storage in the DRAM or retrieved from the DRAM is inversion encoded on a write and needing decode on a read).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the replicated data storage system of Roberts and Oracle RAID1 with the data inversion of Best as doing so would improve the storage system by increasing efficiency via lowering power consumption (See Best, [0022] and [0023]).
Regarding claims 6 and 15, taking claim 6 as exemplary, Roberts in view of Oracle RAID1, further in view of Best disclosed the device for controlling data-reading and -writing as claimed in claim 5 as described hereinabove. Best further discloses wherein the data transforming module uses different algorithms to transform the mapped data corresponding to the data of the data block into different transformed data, and the data inverse transforming module uses different algorithms to inversely transform the transformed data into the original data (See Best, [0023] disclosing the encoding of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Oracle RAID1, further in view of Rani (Rani, Bhumika, Introduction of ALU and Data Path, GeeksforGeeks, 21, Aug 2019, hereinafter Rani). 
Regarding claim 8, Roberts in view of Oracle RAID1 disclosed the device for controlling data-reading and -writing as claimed in claim 1 as described hereinabove. Roberts discloses the use of CPU which includes arithmetic logic units but does not expressly disclose a register, temporarily storing data read from the memory or written into the memory; and an arithmetic unit array, performing a mathematical operation on the data temporarily stored in the register, wherein the arithmetic unit array comprises a plurality of arithmetic units for performing mathematical operations.
However, Rani discloses a register, temporarily storing data read from the memory or written into the memory (See Rani, Figure disclosing a CPU including an ALU having an control unit and a set of registers for processing data from an input device and outputting the results to an output device); and an arithmetic unit array, performing a mathematical operation on the data temporarily stored in the register, wherein the arithmetic unit array comprises a plurality of arithmetic units for performing mathematical operations (See Rani, disclosing “operations are performed by one or more ALU’s”, or in other words, and array of arithmetic units and the ALU having a set of registers which temporarily hold data which are loaded into the ALU for operations).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the reduced latency replicated data storage system of Roberts and Oracle RAID1 with the ALUs of Rani as the ALU is the fundamental building block of modern CPUs (See Rani, second paragraph).


EXAMINER’S NOTE	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137